DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 8/31/2021 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Independent claims 1 and 13 refer to a Markush type limitation, namely : “ 0 to 0.2% of other trace elements selected from a group comprising titanium, zirconium, vanadium, molybdenum and cobalt”, wherein “comprising” opens the claim to elements other than those listed, and thus renders the claim indefinite. The examiner suggests changing “comprising” to “consisting of”, see MPEP 2117. 
MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). If the claim element is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. In the absence of such qualifying language there is a presumption that the Markush group is closed to combinations or mixtures. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1363-64, 119 USPQ2d 1773, 1784-85 (Fed. Cir. 2016) (presumption that Markush grouping does not encompass mixtures of listed resins overcome by intrinsic evidence in a dependent claim and the specification).

	Similarly, claims 8 and 13 contain Markush type language using the transitional phrase “comprising” and should be corrected as well. 
	Claim 4 recites “the iron is by weight no more than approximately 0.4%”, and is dependent on independent claim 1 which recites the range “0.2 to 1.2% iron”. Because the dependent claim does not recite a minimum (and therefore refers to ranges of Fe outside that of independent claim 1), it is unclear whether applicant is attempting to broaden the range of the independent claim. The examiner suggests reciting a minimum value of Fe in claim 4 to clarify the minimum Fe intended. Similarly, claims 5, 6, 15-17 recite limitations referring only to one end of a range and thus potentially broadening the scope of the independent claim. Appropriate correction is required.
	Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.
	



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-6, 15-17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation “manganese is by weight approximately 0 to 0.2%” which fails to limit claim 1 (upon which claim 4 is dependent on) because it recites a lower limit lower than the minimum permitted by the independent claim, i.e. Claim 1 recites “0.1 to 0.6% manganese”.  
Claims 5, 6, and 15-17 contain similar limitations concerning Mn (claims 5, 15) as well as Mg  (claims 6, 17), in that they recite amounts of those elements outside the ranges permitted by their respective independent claims and thus fail to include all the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The present Office Action will not include any prior art rejections of Claims 6 and 17, as it is not possible for a material to be consistent with the limitations of these dependent claims and their corresponding independent claim.  The range of Mg for dependent claims 6 and 17 is <0.2% Mg, while the range for Mg for independent claim 1 is 0.2-0.55% Mg and independent  0.2-0.55% Mg; thus the ranges of the dependent claims do not overlap those of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/061329A (and its English language equivalent US 2015/0275336- hereinafter “Fukuda”).
Concerning independent claims 1 and 13, Fukuda teaches a high tensile strength [0002] Al-Si alloy comprising (in wt%): 6-12% Si, up to 1.0% Cu, 0.05-0.4% Mg, 0.3-0.8% Fe, 0.2-0.4% Mn, 0.3-1.0% Zn (see Fukuda claim 11), which overlaps or touches the boundary of the presently claimed alloying ranges of Si, Cu, Mg, Fe, Mn, and Zn (cl. 1, 4, 5, 13, 15, 16). Fukuda teaches a process of casting said alloy into an automotive component by: heating aluminum raw material together with various alloying elements (including Si, Mg, Mn, Fe, Zn and Cu [0062]), and die casting the resulting molten metal [0063]. Because Fukuda teaches alloying ranges that overlap the claimed ranges together with using secondary aluminum to form said alloy, it is held that Fukuda has created a prima facie case of obviousness of the presently claimed invention.

Further with respect to product-by-process limitations, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113. In the instant case, the prior art teaches a substantially identical Al-Si cast alloy, complete with overlapping alloying ranges. Applicant has not shown an unobvious difference between the alloy product of the prior art, and the alloy product as claimed.

	
Concerning claim 13, as stated above, Fukuda teach alloying ranges that overlap or touch the boundary of the presently claimed ranges.
Concerning claim 7, which refers to a product-by-process, it is held to be within the level of one of ordinary skill in the art to have heated the aluminum material of Fukuda in a furnace, as such a feature is conventional in the art of aluminum metallurgy (see also above discussion of product-by-process limitations). Further, it would have been within the level of one of ordinary skill in the art, given the disclosure of Fukuda, to have solidified and cooled an 
Concerning claim 8, which refers to a product-by-process limitation, as stated above, Fukuda teaches casting said alloy composition in a die casting mold.
Concerning claims 9-11 (which refer to product-by-process limitations), Applicant has not shown an unobvious difference between the Al-Si alloy product of the prior art, and the Al-Si alloy product as claimed (processed by the product-by-process limitations of cast in a sand mold (cl. 9), lost foam mold (cl. 10), or gravity mold (cl. 11)). Further, it would have been obvious to one of ordinary skill in the art to cast the foundry alloy of Fukuda by a variety of foundry methods, such as sand casting, lost foam casting, or gravity casting, because all of said casting methods are conventional in the art of aluminum metallurgy; and because Fukuda teaches the instant Al-Si alloy has excellent castability (examples).
Concerning claim 14, Fukuda does not specify forming an engine block or cylinder head out of said alloy and process. However, Fukuda teaches that said process and alloy composition can be used to form high strength and toughness [0005] die cast parts for motorcycles. It would have been within the level of one of ordinary skill in the art, given the disclosure of Fukuda, to form a variety of automobile parts out of said alloy, such as an engine block or cylinder head, because Fukuda teaches said process and alloy composition can be used to form high strength and toughness die cast parts.

Claims 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/061329A (“Fukuda”) alone, or optionally in view of Backerud et al (US 6,267,829).

Alternatively, concerning the product-by-process limitation of “overheated in order to substantially eliminate any residual atomic cluster”, Fukuda does not mention overheating when casting. However, Backerud, also drawn to casting Al-Si alloys, teaches overheating a melt prior to casting is effective to provide the predictable purpose of reducing detrimental nucleating particles (column 3, lines 25-26). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have overheated the Al-Si alloy melt of Fukuda, because Backerud teaches that said overheating provides the predictable purpose of reducing detrimental nucleating particles. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              





/J. M./
Examiner, Art Unit 1733
9/10/21